ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to an axial-flow fluid machine over US Patent No. 8,313,283 which teaches a rotor 2 having a plurality of rotor blades 10, 15 disposed at an interval in a circumferential direction with respect to a rotor axis, and rotating around the rotor axis; a stator blade row having a plurality of stator blades 9, 14 disposed at an interval in the circumferential direction at a position shifted from the plurality of rotor blades in an axial direction in which the rotor axis extends; a cylindrical retainer ring that holds the stator blade row from a radially outer side with respect to the rotor axis; and a cylindrical casing 3 that supports the retainer ring from the radially outer side, wherein the retainer ring and the casing have engaging portions which engage with each other, wherein the engaging portion of one member out of the retainer ring and the casing has a projecting portion projecting to the other member side in a radial direction with respect to the rotor axis and extending in the circumferential direction, wherein the engaging portion of the other member has a pair of wall plate portions projecting to the one member side in the radial direction, extending in the circumferential direction, facing each other in the axial direction, and forming a groove therebetween so that the projecting portion enters the groove.

Regarding claim 11, prior art fails to teach or fairly suggest an operating state reproducing step of pushing the retainer ring from a plurality of push positions different from each other in the circumferential direction, to a low-pressure side opposite to a high-pressure side on which a fluid flowing in the axial direction has higher pressure due to rotation of the rotor, out of sides facing each other in the axial direction; and a measuring step of measuring the tip clearance between the rotor blade and the stationary member while the operating state reproducing step is performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of two patent publications.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745